department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date cc tege eoeg et1 - genin-125653-04 uilc memorandum for director submission processing from subject cincinnati oh attn entity unit office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1 - genin-125653-04 railroad retirement act tax status detroit transportation corporation ms claryce gibbons-allen general manager julian c madison building washington boulevard 3rd floor detroit michigan in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion dated date that the following business is not an employer under the railroad retirement act and the railroad unemployment insurance act we have reviewed the opinion of the rrb and based upon the information submitted to us by the rrb we also conclude that delaware transportation corporation is not an employer under the railroad_retirement_tax_act please take the appropriate action regarding this business cc _________________ janine cook
